Order, Supreme Court, New York County, entered on December 5, 1972, insofar as appealed from, denying plaintiff’s motion to compel answers to interrogatories and granting defendant’s cross motion for a protective order as to certain interrogatories, unanimously reversed, on the law and on the facts, without costs and without disbursements, and plaintiff’s motion granted. A reading of the complaint reveals that despite the characterization of defendant’s conduct this is an action for the breach of a contract of bailment. As such the use of interrogatories is unexceptionable. Concededly defendant did not move for a protective order within 10 days as prescribed by CPLR 3133. Special Term’s ruling was made on the ground that the stricken interrogatories were palpably improper. We do not so find them. Settle order on notice. Concur — Markewieh, J. P., Murphy, Lupiano, Steuer
and Lane, JJ.